Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status
Election/Restrictions

2.	Applicant’s election with traverse of Group 1: claims 1-18 in the reply filed on 09.04.2022 is acknowledged. The traversal is on the ground(s) that the claims have already been examined and applicants have already overcome all the prior art rejections levied against them. This is not found persuasive because the claims are related as sub-combinations as usable together in a single combination.

The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09.04.2022.
	
Oath/Declaration

4.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

5.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 07.09.2020 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

6.	Applicants’ claim for priority of US Application filed on 09.11.2019 is acknowledged. The Examiner takes the US Application date of 09.11.2019 into consideration. 
Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: sensing an operational characteristic and generating an operational characteristic signal; 

Limitation 2: generating machine health parameter data based on the operational characteristic signal; 

Limitation 3: calculating an average value of the amplitude values occurring within the incremental measurement time interval; 

Limitation 4: identifying a maximum value of the amplitude values occurring within the incremental measurement time interval; 

Limitation 5: identifying a minimum value of the amplitude values occurring within the incremental measurement time interval;

Limitation 6: storing a compressed machine health parameter data set.

The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   

The claim can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: machine health data.

The claim can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “sensing an operational characteristic and generating an operational characteristic signal; generating machine health parameter data based on the operational characteristic signal; calculating an average value of the amplitude values occurring within the incremental measurement time interval; identifying a maximum value of the amplitude values occurring within the incremental measurement time interval; identifying a minimum value of the amplitude values occurring within the incremental measurement time interval”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., sensing, generating, calculating, storing, identifying). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. The claim recites additional elements – involving use of “a computer-implemented method for reducing an amount of machine health data to be stored in a data storage device while preserving details of extrema values that occur within incremental measurement time intervals in an extended time period during which the machine health data were collected”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component, or the like (e.g. using a computing device)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are enough to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a computer-implemented method to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept. Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Further, dependent claims 2-8 and 10-18 define the same abstract idea noted above for claim 1, similar independent claim 9. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

11.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hilemon et al., Patent No.: US 10,484,388 in view of Kamath et al., WO 2008/118919.

As per claim 1, Hilemon discloses a computer-implemented method for reducing an amount of machine health data to be stored in a data storage device while preserving details of extrema values that occur within incremental measurement time intervals in an extended time period during which the machine health data were collected [via data collection system 108 include short term and long term retention of sensor data for temporary use or archival and storage, storage of raw or processed sensor data, and down-sampling or other data compression to reduce data storage requirements, see at least column 11: lines 20-44], the method comprising: 

sensing an operational characteristic of a machine and generating an operational characteristic signal using a sensor attached to the machine [as illustrated in FIG. 1, via system 100, and see at least column 5: lines 22-41]; 

generating machine health parameter data based on the operational characteristic signal, the machine health parameter data comprising amplitude values and associated time values indicative of the operational characteristic of the machine [via data collection system 110, and see at least column 5: lines 48-62].

Hilemon discloses all elements per claimed invention as explained above. Hilemon, further discloses storing a compressed machine health parameter data set in the data storage device [via data collection system 110 and data collection system 108]. Hilemon does not explicitly disclose for each incremental measurement time interval, calculating an average value of the amplitude values occurring within the incremental measurement time interval; identifying a maximum value of the amplitude values occurring within the incremental measurement time interval; identifying a minimum value of the amplitude values occurring within the incremental measurement time interval. However, Kamath discloses for each incremental measurement time interval, calculating an average value of the amplitude values occurring within the incremental measurement time interval; identifying a maximum value of the amplitude values occurring within the incremental measurement time interval; identifying a minimum value of the amplitude values occurring within the incremental measurement time interval [see at least ¶0904 (e.g. a processor is configured to determine a signal residual by subtracting the filtered signal from the raw signal for a predetermined time period. It is noted that the filtered signal can be filtered by any known smoothing algorithm such as described herein, for example a 3-point moving average-type filter. It is further noted that the raw signal can include an average value, e.g., wherein the value is integrated over a predetermined time period (such as 5-minutes)), and see at ¶0905 (e.g. a residual amplitude of at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 14, 16, 18, 20 or 25% of the total signal or analyte signal amplitude (with or without baseline). In another embodiment, the first predetermined condition includes a differential amplitude (amplitude of a differential) of at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 14, 16, 18, 20 or 25% of the total signal or analyte signal amplitude (with or without baseline))].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Kamath to provide systems and methods of use for continuous analyte measurement of a vascular system [see Kamath: summary of the invention]. 

As per claim 2, Hilemon discloses for each maximum value identified in step (d), storing a time value associated with the maximum value; and for each minimum value identified in step (e), storing a time value associated with the minimum value [see the rejection of claim 1 above].

As per claim 3, Hilemon discloses wherein each time value associated with each maximum value indicates a specific time at which a corresponding maximum value in the operational characteristic signal was sensed in step (a), and each time value associated with each minimum value indicates a specific time at which a corresponding minimum value in the operational characteristic signal was sensed in step (a) [see the rejection of claim 1 above].

As per claim 4, Hilemon discloses wherein step (f) further comprises storing the compressed machine health parameter data set including a value indicating a start time of the extended time period, a value indicating an end time of the extended time period, and a value indicating a number of incremental measurement time intervals comprising the extended time period [see the rejection of claim 1 above].

As per claim 5, Hilemon discloses wherein the sensor comprises a vibration sensor and the operational characteristic signal comprises a vibration signal [see at least column 8: lines 13-24 (e.g. a vibration monitoring device asset does not change the asset type/class. Instead, the properties included in the temperature sensor add-on are added to the vibration monitoring device asset and the asset definition is updated to reflect that it now carries the add-on)].

As per claim 6, Hilemon discloses reconstructing the machine health parameter data from the compressed machine health parameter data set for plotting on a display device [via control system 112 includes, at least, a processor and memory for storing and executing programs, an input/output interface, and communication interface and provide a user-interface 120, which encompasses applications, visual displays, audible prompts, and other communications enabling a user to receive information about and/or modify the configuration, operation, or status of the process plant via typing, touches, gestures, speech, or other human interface modalities].
As per claim 7, Hilemon discloses wherein plotting the machine health parameter data on the display device comprises plotting the average values versus time along a first line having a first visual characteristic, plotting the maximum values versus time along a second line having a second visual characteristic that is different from the first visual characteristic, and plotting the minimum values versus time along a third line having a third visual characteristic that is different from the first visual characteristic [see at least the rejection of claims 1 and 6 above, and column 8: lines 25-39].

As per claim 8, Hilemon discloses wherein the second line comprises an upper boundary of a shaded envelope displayed on the display device, the third line comprises a lower boundary of the shaded envelope, and the first line is disposed within the shaded envelope [see at least the rejection of claims 1, 6, 7 above, and column 8: lines 25-39].

12.	Claims 9-18 recite similar limitations as claims 1-8, are therefore rejected under the same rationale, the same basis, the same reasons given, and incorporated herein.



Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.
	
	
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687













/GA/Primary Examiner, Art Unit 3627